Citation Nr: 1607661	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  10-32 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back condition.

4.  Entitlement to service connection for a colon/digestive condition.

5.  Entitlement to service connection for a left knee condition.

6.  Entitlement to service connection for a right knee condition, to include as secondary to a left knee condition.

7.  Entitlement to service connection for a bilateral eye condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Daughters


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to September 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to service connection for bilateral hearing loss, tinnitus, a low back condition, and a colon condition, and an October 2012 rating decision of the RO in Waco Texas, which denied entitlement to service connection for a bilateral knee condition and a bilateral eye condition.

In May 2011, the Veteran and his daughters testified at a hearing at the Waco RO before a Decision Review Officer (DRO).  In January 2016, the Veteran and his daughters testified at a hearing at the Waco RO before the undersigned Veterans Law Judge.  Transcripts of both hearings have been prepared and associated with the claims file.

The issues of entitlement to service connection for a skin condition and a bilateral foot condition were raised by the record in August 2010 statements, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back condition, a colon/digestive condition, a bilateral knee condition, and a bilateral eye condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The medical evidence of record does not demonstrate a bilateral hearing loss disability, as defined by VA regulations.

2.  The evidence is in relative equipoise as to whether the Veteran's tinnitus was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Board's decision to grant entitlement to service connection for tinnitus is completely favorable, no further action with respect to that issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

With regard to the Veteran's bilateral hearing loss claim, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a May 2009 letter, sent prior to the initial unfavorable decision issued in November 2009, advised the Veteran of the evidence and information necessary to substantiate his claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also provided the Veteran with information concerning the rating evaluation and effective dates that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include VA and private treatment records, VA examination reports, and lay statements from the Veteran.  The Board acknowledges that the Veteran's service treatment records are unavailable and that all efforts to obtain these records have been unsuccessful.  The Veteran was notified of the missing service records in October 2009 letter.  As the Veteran's service treatment records are unavailable, the Board recognizes that VA's duty to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule is heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

The Board also acknowledges that it is remanding the remaining issues on appeal, in part, to obtain potentially outstanding Social Security Administration (SSA) records and private treatment records, all dated prior to 2005.  However, the Veteran is not prejudiced by the adjudication of his claim of entitlement to service connection for bilateral hearing loss in the absence of these records because, as discussed in detail below, the Board finds that he does not have a current hearing loss disability.  Accordingly, the Board finds that all relevant treatment records have been obtained and associated with the claims file.  Neither the Veteran, nor his representative, has identified any other evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The record also reflects that the Veteran underwent VA examinations to evaluate his claimed bilateral hearing loss in June 2010 and June 2011.  The reports from these examinations have been included in the claims file for review.  The examinations involved reviews of the Veteran's claims file and thorough examination of the Veteran.  The Board finds that these examination reports are adequate to base a decision on the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

As previously noted, the Veteran was provided opportunities to set forth his contentions during a May 2011 DRO hearing and at a hearing before the undersigned in January 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, both the DRO and the undersigned specifically noted the issues on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  Moreover, after the DRO hearing the Veteran was given the opportunity to undergo a new VA audiology examination in order to obtain updated information regarding the nature the Veteran's claimed bilateral hearing loss.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Service Connection

The Veteran seeks service connection for tinnitus and bilateral hearing loss.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He asserts that his hearing loss is due to acoustic trauma that occurred during service. 

As noted above, the Veteran's service treatment records are unavailable for review.  However, as discussed in more detail below, in-service acoustic trauma is conceded based on the Veteran's military occupational specialty (MOS) and credible lay statements of in-service noise exposure.  

Post service, the Veteran was afforded a VA audiological examination in June 2010.  On that date, pure tone thresholds, in decibels, were as follows: 

HERTZ
500	 
1000 	
2000 	
3000 	
4000	 
RIGHT
5 	
15	
10		 
15	
20	
LEFT
5
10
10
15
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  These results do not meet the definition of hearing impairment, as defined by VA regulations.  38 C.F.R. § 3.385.

The Veteran was afforded a VA audiological examination in June 2011.  On that date, pure tone thresholds, in decibels, were as follows: 

HERTZ
500	 
1000 	
2000 	
3000 	
4000	 
RIGHT
10 	
10	
10		 
10	
15	
LEFT
10
10
10
20
15

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  These results do not meet the definition of hearing impairment, as defined by VA regulations.  38 C.F.R. § 3.385.

A September 2014 VA audiology consult shows that the Veteran reported bilateral tinnitus, but denied a history of hearing loss.  Pure tone test results on that date "suggest normal hearing from 250-4000 Hz" and "excellent (100%)" word recognition ability.

Based on the foregoing, the Board finds that the Veteran has not had bilateral hearing loss as contemplated by 38 C.F.R. § 3.385 at any point during the pendency of his claim.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA audiometric testing has not reflected auditory thresholds of 40 decibels or greater, or auditory thresholds for at least three of the relevant frequencies of 26 decibels or greater, or Maryland CNC speech recognition scores of less than 94 percent.  See 38 C.F.R. § 3.385.  

In reaching this determination, the Board does not question the sincerity of the Veteran's reports of difficulty hearing and acknowledges that, as a lay person, he is competent to report that he has difficulty hearing.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board does find the Veteran credible as to his commentary regarding in-service noise exposure and current trouble hearing.  Unfortunately, as a layperson, the Veteran does not have the requisite expertise to provide a competent opinion as to whether he has a current bilateral hearing loss disability in accordance with VA standards, as such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  Specifically, the results of an audiogram administered by a state-licensed audiologist is the only type of evidence deemed competent to show a hearing impairment for VA purposes.  Here, the audiogram results show no such impairment. 

In sum, absent any current diagnosis of a hearing loss disability in accordance with VA standards, an award of service connection for bilateral hearing loss is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for bilateral hearing loss, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Tinnitus

As an initial matter, the Board notes that the Veteran has been diagnosed with tinnitus bilaterally.  See September 2014 VA Treatment Records; June 2010 VA Examination Report.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board also finds that the evidence shows that the Veteran had in-service acoustic trauma.  Although service treatment records are unavailable, the Board finds that the Veteran's lay statements of exposure to loud noise during service from working as a gun crewman is competent and credible evidence to show in-service occurrence of acoustic trauma.  In this regard, the Veteran's military occupational specialty (MOS) is listed as antiaircraft artillery gun crewman.  In an August 2010 statement, the Veteran reported that as a gun crewman, his main duty was elevation, which put him in direct contact with the gun when it would fire.  He also indicated that he was often unable to hear for long periods of time ranging from 20 minutes to 24 hours.  At the January 2016 hearing, the Veteran testified that he was in the vicinity of the big guns every day, sometimes for up to four hours at a time.  

The Veteran is competent to report the onset and circumstances of his in-service acoustic trauma, see Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), and the Board finds that his statements in this regard are credible, as there is no evidence to contradict his reports.  Additionally, his service activities as an antiaircraft artillery gun crewman are capable of lay observation and are consistent with his duties/MOS.  Moreover, the Board notes that in-service acoustic trauma has already been conceded by VA in its denial of service connection for bilateral hearing loss and tinnitus.  See July 2010 Statement of the Case.

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the evidence is in relative equipoise regarding whether the Veteran's tinnitus had its onset in service.

In this regard, the June 2010 VA examiner opined that the Veteran's tinnitus was not caused by or the result of service because "subjective onset of tinnitus is of recent onset, more than 40 years subsequent to military service."  On the other hand, the Veteran has consistently asserted that he has experienced ongoing, recurrent tinnitus since service.  In his October 2008 claim, he indicated that the onset of his disability was in 1955.  In subsequent lay statements and during the May 2011 and January 2016 hearings, the Veteran reported experiencing recurrent tinnitus since service.  A lay person is competent to report tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Since tinnitus is a subjective condition, the Veteran is also found to be credible regarding his description of his recurrent tinnitus.  The Veteran's reports of ongoing symptoms since service are competent and credible with respect to having been exposed to noise in the military and having a continuity of symptoms after service.  There is no evidence to contradict the Veteran's reports and they are therefore accepted as credible.

When the negative VA opinion is weighed against the Veteran's competent and credible reports of a continuity of symptomatology and the onset of tinnitus during service, the evidence is in equipoise on the issue.  See Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board is satisfied that the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the remaining issues on appeal.

As an initial matter, the Board notes that the Veteran's service treatment records are fire-related (i.e., destroyed or damaged by a fire at the National Personnel Records Center (NPRC) facility in 1973).  As such, the Board recognizes that VA's duty to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule is heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Service Connection for a Bilateral Eye Condition

The Veteran contends that service connection is warranted for a bilateral eye condition.  He asserts that while serving as part of an artillery gun crew, gun powder, soot, and various other fragments would get into his eyes.  He indicated that his eyes would become irritated and swollen and that he was given eye drops in service.  He reported that after service, his vision problems progressed, ultimately resulting in several eye surgeries.  He also indicated that VA doctors discovered old scarring of his eyes, which they attributed to the events in service.  See January 2016 Hearing Testimony; August 2010 Statement.  

As noted above, the Veteran's service treatment records are not available for review.  Post-service treatment records show treatment for eye complaints and diagnoses of cataracts, macular edema, macular gliosis, and macular degeneration.  The Veteran has not been afforded a VA examination.

VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  

In the present case, the Veteran has current diagnoses of cataracts, macular edema, macular gliosis, and macular degeneration.  Thus, the first McLendon element is satisfied.  

Although the Veteran's service treatment records not available, the Veteran has competently and credibly testified that he suffered eye injuries in service and was treated with eye drops.  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent.  Washington v. Nicholson, 19 Vet. App. 363 (2005).  Moreover, the Board finds that such an injury is of the type, place, and circumstance consistent with the Veteran's service as an artillery gun crewman. See 38 U.S.C.A. § 1154(a).  Accordingly, the second McLendon element is also satisfied.

Finally, the low threshold of the third McLendon element is satisfied by the Veteran's own lay testimony of continuity of symptomatology since service.

The Board finds, however, that there is insufficient evidence of record to decide the claim.  Therefore, the Board finds it necessary to remand this issue for a VA examination and etiology opinion.

Service Connection for a Colon/Digestive Condition

The Veteran contends that he suffers from a condition manifested by constipation that started in service.  During the January 2016 hearing, he testified that he was treated in service for constipation and bloody stools.  He also indicated that his colon/digestive condition continued after service and that he had colon surgery in the early 1970s.  The Veteran's daughters testified that family members told them that when the Veteran was in the service he complained of constipation.  They also testified that their father still suffers from constipation.  

Post-service treatment records show relevant treatment.  A November 2005 private treatment record shows complaints of rectal discomfort, and a January 2006 private treatment shows a diagnosis of chronic excoriations in the perianal region.  A February 2009 VA treatment records notes a diagnosis of status post subtotal colectomy with side to side ileosigmoid anastomosis.

The Board finds that the McLendon requirements are satisfied with respect to the Veteran's colon condition claim.  With respect to the first McLendon element, evidence of a current disability, the Veteran has described current symptomatology, including constipation.  Even though he is a layperson, the Veteran is competent to present such basic medical evidence in support of his claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, his daughters testified that they must give their father medication for constipation.  Additionally, the Veteran testified that he was treated for constipation and bloody stools in service.  The Board notes that the Veteran is competent to report such symptoms as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Further, the Veteran and his daughters competently and credibly testified regarding symptoms since service discharge.  See January 2016 Hearing Transcript.  As such, because there is an indication that a colon condition was possibly present during his active duty, coupled with evidence of a current colon condition, a VA examination with a medical opinion should be obtained.

Service Connection for a Low Back Condition and a Bilateral Knee Condition

The Veteran contends that he injured his left knee while loading shells into guns while serving as a gun crewman.  During the January 2016 hearing, the Veteran testified that he had to have his knee drained three or four times while in service.  The Veteran contends that his right knee condition is due to over compensating for his left knee injury over the years.  See August 2010 Statement.  At the January 2016 hearing, the Veteran's daughters testified that they remember their father having knee problems for at least the last 40 to 50 years.  

Regarding the Veteran's claimed back condition, the Veteran testified at the January 2016 hearing that he injured his back while lifting heavy loads of ammunition in service.  He also testified that his back still bothers him.  The Veteran's daughters testified that their father underwent back surgery in the 1980s due to a fall from a chair but that his back bothered him before that fall.

Post-service treatment records show treatment for bilateral knee pain and diagnoses of bilateral knee degenerative joint disease.  

Regarding a back condition, recent post-service treatment records do not reflect a back condition diagnosis.  The record does show that the Veteran underwent back surgery in the 1980s due to a fall from a chair.  See, e.g., January 2016 Hearing Testimony; November 2014 VA Treatment Record.    

Thus, there is evidence of a currently diagnosed bilateral knee condition, evidence that the Veteran suffered an event, injury or disease in service, and evidence that the claimed disability may be associated with the in-service event, injury, or disease.  Accordingly, a VA examination to determine the nature and etiology of the Veteran's knee condition is required on remand.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's claimed back condition, the Board finds that the McLendon requirements are satisfied.  With respect to the first McLendon element, evidence of a current disability, the Veteran has described current low back symptomatology, which his is competent to present.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Additionally, as discussed above, the Veteran's testimony regarding an injury in service is competent and credible, and is of the type, place, and circumstance consistent with the Veteran's service as an artillery gun crewman. See 38 U.S.C.A. § 1154(a).  Accordingly, the second McLendon element is also satisfied.  Finally, the low threshold of the third McLendon element is satisfied by the Veteran's own lay testimony of continuity of symptomatology since service.

The Board finds, however, that there is insufficient evidence of record to decide the claim. Therefore, the Board finds it necessary to remand this issue for a VA examination and etiology opinion.

Further, the Veteran raised the theory entitlement to service connection for a right knee condition as secondary to his left knee condition for the first time in an August 2010 statement.  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See generally Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Buckley v. West, 12 Vet. App. 76, 83 (1998).  There may be multiple theories or means of establishing entitlement to a benefit for a disability, and if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  Accordingly, VA "must investigate the reasonably apparent and potential causes of [a claimant's] condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filings."  DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011). 

To date, the Veteran has not been notified as to how to substantiate a claim for secondary service connection, including by aggravation.  Therefore, on remand, the Veteran must be provided with such notice.  

Outstanding Records

The record indicates that there may be Social Security Administration (SSA) records not associated with the claims file.  Specifically, a December 2012 SSA inquiry shows that prior to receiving age related SSA benefits, the Veteran received SSA disability benefits with a disability onset date of June 1986.  Additionally, a September 2014 treatment record shows that the Veteran retired 30 years ago due to "back trouble."  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323  (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  On remand, the Veteran's complete SSA records should be obtained.

Lastly, as the claim is being remanded, the Veteran should be afforded another opportunity to submit, or to request that VA obtain, any additional relevant treatment records that remain outstanding that he believes would be supportive of his claim.  Additionally, as the Veteran receives ongoing VA treatment for the disabilities on appeal, any updated VA treatment should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran and his representative with appropriate notice, pursuant to the VCAA under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the requirements for establishing secondary service connection pursuant to 38 C.F.R. § 3.310, for his claim for of entitlement to service connection for a right knee condition.

2. Obtain and associate with the claims file all VA treatment records dated from March 2015 to the present.

Additionally, send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization in order to obtain any additional private treatment records pertinent to the claim on appeal that is not currently of record.  After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  

All attempts to locate these records must be documented in the claims folder.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

3. Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that fact should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

4. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of any bilateral eye conditions.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed eye condition, to include cataracts, macular edema, macular gliosis, and macular degeneration, had its onset during active service or is related to any in-service disease, event, or injury, to include injuries associated with gun residue and soot getting in the Veteran's eyes in service.  In so opining, the examiner should address the likelihood that injuries such as the ones described by the Veteran could have caused the Veteran's documented eye disabilities, including those documented in the private treatment records from Retina Institute of Texas and in VA treatment records.

The examiner is advised that the Veteran's service treatment records are fire-related and that there is no separation examination or other service treatment records available for review.  The examiner should carefully consider the Veteran's lay statements regarding the onset of his eye symptoms and continuous nature of his eye symptoms since service.  Additionally, the examiner should closely review the Veteran's VA and private treatment records when considering the development of the eye disability over time.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.

The examiner is also advised that the Veteran is competent to report in-service events and treatment, and his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of any colon/digestive conditions.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed colon/digestive conditions had its onset during active service or is related to any in-service disease, event, or injury, to include constipation and bloody stools in service.  In so opining, the examiner should address the likelihood that in-service symptoms such as the ones described by the Veteran could have caused the Veteran's current colon/digestive condition.

The examiner is advised that the Veteran's service treatment records are fire-related and that there is no separation examination or other service treatment records available for review.  The examiner should carefully consider the Veteran's lay statements regarding the onset of his colon/digestive symptoms and continuous nature of his symptoms since service.  Additionally, the examiner should closely review the Veteran's VA and private treatment records when considering the development of the colon/digestive disability over time.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.

The examiner is also advised that the Veteran is competent to report in-service events and treatment, and his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

6. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of any bilateral knee conditions.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed bilateral knee condition, to include degenerative joint disease, had its onset during active service or is related to any in-service disease, event, or injury, to include injuries sustained while loading ammunition into artillery guns.  In so opining, the examiner should address the likelihood that in-service injuries such as the ones described by the Veteran could have caused the Veteran's current knee condition.

The examiner is advised that the Veteran's service treatment records are fire-related and that there is no separation examination or other service treatment records available for review.  The examiner should carefully consider the Veteran's lay statements regarding the onset of knee symptoms and continuous nature of his symptoms since service.  Additionally, the examiner should closely review the Veteran's VA and private treatment records when considering the development of the knee disability over time.

The examiner should also provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed right knee disability was (1) caused by or (2) aggravated by the Veteran's left knee disability.  If such aggravation is found, the examiner should determine: (a) the baseline manifestations of the Veteran's right knee condition absent the effect of aggravation, and (b) the increased manifestations that are proximately due to the left knee condition.  

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the January 2016 testimony of the Veteran and his daughters.

The examiner is also advised that the Veteran is competent to report in-service events and treatment, and his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

7. After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and likely etiology of any low back conditions.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed low back condition had its onset during active service or is related to any in-service disease, event, or injury, to include injuries sustained while loading ammunition into artillery guns.  In so opining, the examiner should address the likelihood that in-service injuries such as the ones described by the Veteran could have caused the Veteran's low back condition.

The examiner is advised that the Veteran's service treatment records are fire-related and that there is no separation examination or other service treatment records available for review.  The examiner should carefully consider the Veteran's lay statements regarding the onset of low back symptoms and continuous nature of his symptoms since service.  Additionally, the examiner should closely review the Veteran's VA and private treatment records when considering the development of the low back disability over time.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the January 2016 testimony of the Veteran and his daughters.

The examiner is also advised that the Veteran is competent to report in-service events and treatment, and his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

8. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

9. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


